ON PETITION FOR REHEARING.
MORGAN, C. J.
Respondents have filed petitions for rehearing, which are denied. They contain suggestions, however, which prompt the following addendum to the foregoing opinion:
There was evidence that the defective condition of the gate was brought to the attention of the manager of the company; that he promised to repair it, and that the promise was communicated to deceased shortly prior to the accident which resulted in his death. The question of whether or not the promise was so made and communicated was one for the jury, and that evidence should have been submitted to it to be considered in connection with the defense of contributory negligence.
There is no merit in the contention that, at the time of the accident, McKenna was a trespasser.
Rice, J., concurs.